UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1702


JOHN G. SINGLETARY, JR.; CARLA C. SINGLETARY,

                Plaintiffs - Appellants,

          v.

CITY OF NORTH CHARLESTON; CITY OF NORTH CHARLESTON ZONING
DEPARTMENT; CITY OF NORTH CHARLESTON ZONING BOARD OF
APPEALS; CITY OF NORTH CHARLESTON LEGAL DEPARTMENT; R. KEITH
SUMMEY, City of North Charleston Mayor; DARBIS BRIGGMAN,
City of North Charleston Chief Building Official; WILLIAM B.
GORE, Zoning Director; RICK WILLIAMS, Building Inspector;
MARY COHEN, Zoning Inspector; ADRIENNE WILLIAMS, Secretary
Zoning Board of Appeals; DONALD SCHAEFFER, ZBA Vice Chairman
and May 5, 2009 Acting ZBA Chair,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:09-cv-01612-RMG)


Submitted:   September 27, 2012            Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John G. Singletary, Jr. and Carla C. Singletary, Appellants Pro
Se.    Robin Lilley Jackson, SENN, MCDONALD & LEINBACK, LLC,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John   G.     Singletary,      Jr.,     and    Carla     C.    Singletary

appeal     from    the       district     court’s        orders     accepting        the

recommendation of the magistrate judge and denying relief in

their civil action arising out of the denial of their request

for a zoning variance.           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by   the   district     court.     Singletary       v.    North    Charleston,       No.

2:09-cv-01612-RMG        (D.S.C.   Apr.    16,    2012;     May    17,    2012).     We

dispense    with      oral    argument     because        the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2